Exhibit 10.2 Loan Agreement Between: Morpheus Financial Corporation (“Lender”) And: Interactive Multi-Media Auction Corporation (“IMMAC”), (“Borrower”) TERMS OF LOAN BORROWER IMMAC LENDER Morpheus Financial Corporation AMOUNT Up to a Maximum of $15,000 CAD INTEREST Non-Interest Bearing INVESTMENT Unsecured Non-Recourse Loan CLOSING $7,500 at or before October 15, 2012 Balance on or before April 31, 2013 LOAN RE-PAYMENT DATE It is understood the loan will be paid in its entirety of principal no later than October 31, 2017 unless otherwise agreed. Electronically Signed and dated for this day of the 13th day of July 2012 by: Morpheus Financial Corporation (“Lender”) /MC/ Managing Director IMMAC (“Borrower”) /AM/ President
